Per Curiam.
This is a proceeding against the defendant railway company to enforce personal property taxes delinquent in Ramsey county. There was judgment for the defendant and the state appeals.
The defendant is a Wisconsin corporation. It has its principal operating and-traffic office in St. Paul. It owns stock and bonds of terminal companies in St, Paul, Minneapolis and Superior, -and to two of them has made advances. These terminals are used by the company, as a part of its railway system. The court found that the property sought to be assessed was property owned and used for railway purposes within the meaning of the gross earnings statute. This feature of the. case is controlled by State v. Northern Pacific Ry. Co. supra, page 473, 167 N. W. 294, and the court’s finding is sustained.
The defendant owns ?1,500 in bonds of the Pillsbury-Washburn Company. These bonds were taken in payment of freight when the company was embarrassed and not otherwise able to pay. The date when acquired is not shown. The court found that they had not been held an unreasonable length of time or for such length of time as to separate them from the ordinary working capital of the company. Its finding is sustained.
Judgment affirmed.
Bunn, J., took no part.